Breese, J. Several objections are taken to the recovery in this case. The first is the failure of the plaintiff, as is alleged, to deny by her replication the allegation in the defendant’s plea that the board, lodging, etc., declared for, was given and received as a gratuity, and by not so denying it the allegation was admitted, and the judgment should have been for the defendant non obstante, veredicto. There is nothing in this objection. The allegation in the plea that he boarded, lodged, etc., at the house of the plaintiff at her special instance and request and for her accommodation and benefit, is the main allegation of the plea, to be met by the replication. The other allegation that the plaintiff as a gratuity from her to the defendant furnished and provided this board, etc., is but a corollary from the fact first stated that it was at her instance and request. It was only necessary then, for the plaintiff to meet this fact and put it in issue by her replication, which, was properly done. That is the only material fact in the plea and presents a triable issue. It is objected that the court allowed certain admissions of defendant made to one Winders to be given to the jury. Winders was acting as agent of the plaintiff to collect this claim, and presented a bill to defendant for payment. Defendant said it was right, and that he had a bill against the plaintiff which he wanted the witness to settle. This Winders refused, protesting that he had nothing to do with it, was not authorized to settle it—that he must see plaintiff’s lawyer, and arrange the matter with him. From this it is contended, that defendant’s admissions must be considered as admissions with a view to an amicable settlement of the differences between the parties, and by way of compromising those differences. They are nothing of the kind ; they are full and distinct admissions and are to go to the jury with the further statement of the defendant made at the time, that he also had a bill against the plaintiff. All that was said at that time must go to the jury, but they are not bound to believe it all. They are not bound to believe, that although the defendant had a bill against the plaintiff equal or greater in amount to her bill against him, that such bill was. just. It is for the jury to consider under all the circumstances, how much of the whole statement they deem worthy of belief, including as well the facts asserted by the party in his own favor, as those making against him, and this is the whole extent of the rule. 1 G-reenleaf Ev., section 201. There is nothing in Winder’s testimony to show the parties were on a compromise. He was the agent of the plaintiff to collect her bill, and when he presented it, the defendant had the honesty not to deny it, and from all the testimony, it would seem the plaintiff had maintained the defendant, at her own expense, for several years, and has a just claim on him for remuneration. The evidence fully sustains the finding, and the judgment is affirmed. Judgment affirmed.